
	

113 S2099 IS: Sound Regulation Act of 2014
U.S. Senate
2014-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2099
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2014
			Mr. Coats introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to establish uniform requirements for thorough economic
			 analysis of regulations by Federal agencies based on sound principles, and
			 for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Sound Regulation Act of 2014.
		
			2.
			Findings
			Congress finds the following:
			
				(1)
				Growing Federal regulation that is highly prescriptive in nature burdens  and
			 impairs the international competitiveness of industry in the United
			 States.
			
				(2)
				Prescriptive regulation takes away flexibility, is adversarial in nature, leads to unintended
			 consequences, and, especially as it proliferates, slows economic growth
			 and job creation.
			
				(3)
				Despite evidence of increasing regulatory costs, Federal agencies hold fast to the presumption that
			 their rules are in the public interest.
			
				(4)
				Some statutes prohibit agencies from considering costs and benefits in rulemaking, although no
			 statutes prohibit
			 agencies from analyzing the costs and benefits of rules for informative
			 purposes.
			
				(5)(A)
					Cost-benefit analysis is not institutionalized for independent regulatory agencies.(B)Executive
			 agencies perform cost-benefit analysis pursuant to Executive order and
			 under the purview of the Office of Information and Regulatory Affairs
			 (commonly referred to as OIRA), which takes direction from the President.(C)Peer review is
			 not required for cost-benefit analysis by independent regulatory agencies
			 or executive agencies.
				
				(6)
				There are no—(A)statutory standards for cost-benefit analysis in Federal rulemaking; or(B)consistent, material consequences when rules are based on faulty or
			 inadequate analysis.
				
				(7)
				Agencies—(A)conduct their own regulatory impact analysis—(i)largely by methods of their own choosing; and(ii)only on a small fraction of the rules they issue; and(B)use regulatory
			 cost-benefit analysis mainly in support of favored, preconceived rules
			 rather than as a decision tool.(8)Common deficiencies in the regulatory analysis used by agencies include—
				
					(A)
					lack of a coherent theory by which to—(i)define a problem;(ii)determine why the problem occurs; and(iii)guide the
			 agency to the most efficient response;
					
					(B)
					lack of objective evidence that an actionable problem actually exists, what its dimensions are, and
			 how they differ from acceptable norms;
				
					(C)
					lack of comprehensive analysis to—(i)determine whether a market malfunction exists; and(ii)orient
			 rulemaking to the causes, not the symptoms, of the market malfunction;
					
					(D)
					failure to set clear and realistic objectives whose benefits justify the cost of achieving the
			 objectives;
				
					(E)
					objectives that—(i)are disconnected from costs; and(ii)may be expansive and vague so that any
			 regulation can be made to appear beneficial;
					
					(F)
					agencies increasingly claiming—(i)incidental benefits (also known as  co-benefits) that are not in
			 furtherance of the stated objective; and(ii)even private, as opposed to
			 public, benefits for rules;
					
					(G)
					failure to—(i)develop regulatory options in light of market analysis; and(ii)rank regulatory options by how efficiently
			 they will improve the market process;
					
					(H)
					inconsistent assumptions and methodologies across agencies;
				
					(I)
					invalid baselines for gauging regulatory effects;
				
					(J)
					the omission of important impacts, such as the impact on employment and on the international
			 competitiveness of United States
			 firms;
				
					(K)
					failure to reevaluate regulations after implementation; and
				
					(L)
					failure to consider the cumulative costs of regulation by the various Federal, State, local, and
			 tribal agencies.
				
				(9)(A)
					Despite continually changing market conditions, agencies do not—(i)regularly review their existing
			 regulations and regulatory regimes; or(ii)review the division
			 of functions—(I)among different Federal agencies; or(II)among Federal, State,
			 local, and tribal agencies.(B)Regulations lose their purpose, yet linger and
			 accumulate, imposing unnecessary costs and slowing economic growth to the
			 detriment of—(i)material living standards; and(ii)to some extent, the very
			 social conditions that are the objects of regulation.
					
				(10)(A)
					Agencies typically do not—(i)proactively conduct regulatory cost studies; and(ii)report to Congress
			 on unnecessary costs that are not under the control of the agencies
			 because of the
			 way laws are written.(B)Agency recommendations on how to improve the
			 efficiency of regulation by modifying an existing statute could be helpful
			 to Congress.
				
			3.
			Uniform use of cost-benefit analysis
			Section 553 of title 5, United States Code, is amended by adding at the end the following:
			
				
					(f)
					(1)
						Before an agency  publishes or otherwise provides notice of a notice of proposed rulemaking under
			 this section, the agency shall comply with the following requirements with
			 respect to the proposed rule:
						
							(A)
							The agency shall identify, in the context of a coherent conceptual framework and supported with
			 objective data—
							
								(i)
								the nature and significance of the market failure, regulatory failure, or other problem that
			 necessitates regulatory action;
							
								(ii)
								the reasons why national economic and income growth, advancing technology, and other market
			 developments will not obviate the need for the rulemaking;
							
								(iii)
								the reasons why regulation at the State, local, or tribal level could not address the problem
			 better than at the Federal level;
							
								(iv)
								the reasons why reducing rather than increasing the extent or stringency of existing Federal
			 regulation would not address the problem better; and
							
								(v)
								the particular authority under which the agency may take action.
							
							(B)
							Before the agency increases the extent or stringency of regulation based on its determinations
			 pursuant to subparagraph (A), the agency shall—
							
								(i)
								set an achievable objective for its regulatory action and identify the metrics by which the agency
			 will measure progress toward the objective;
							
								(ii)
								issue a notice of inquiry seeking public comment on the identification of a new objective under
			 clause (i); and
							
								(iii)
								give notice to the committees of Congress with jurisdiction over the subject matter of the rule.
							
							(C)
							If the agency is not seeking to repeal a rule, the agency shall develop not less than 3 distinct
			 regulatory options, in addition to not regulating, that the agency
			 estimates will provide the greatest benefits for the least cost in meeting
			 the regulatory objective set under subparagraph (B) and, in developing
			 such regulatory options, shall apply the following principles:
							
								(i)
								The agency shall, to the extent practicable—(I)attempt to engage private incentives to solve a
			 problem; and(II)not supplant private incentives any more than necessary.
								
								(ii)
								The agency shall consider the adverse effects that mandates and prohibitions may have on
			 innovation, economic growth, and employment.
							
								(iii)(I)
									The agency’s risk assessment shall be confined to the jurisdiction of the agency, subject to
			 specific regulatory
			 authority.(II)Agency assessments of the risks of adverse health and
			 environmental effects shall follow standardized parameters, assumptions,
			 and methodologies.(III)The agency shall provide analyses of increases in
			 risks, whatever their nature, produced by the regulatory options under
			 consideration.
								
								(iv)
								The agency shall avoid incongruities and duplication in regulation at the Federal, State, local,
			 and tribal levels.
							
								(v)
								The agency shall compare and contrast the regulatory options developed and explain how each would
			 meet the regulatory objective set pursuant to subparagraph (B).
							
							(D)
							The agency shall estimate the costs and benefits of each regulatory option developed,
			 notwithstanding any provision of law that prohibits the agency from using
			 costs in rulemaking, at least to the extent that the agency is able to—
							
								(i)
								exclude options whose costs exceed their benefits;
							
								(ii)
								rank the options by cost from lowest to highest;
							
								(iii)
								estimate the monetary cost of any adverse effects on private property rights, identify the
			 categories of persons who experience a net loss from a regulatory option,
			 and explain why the negative effects cannot be lessened or avoided;
							
								(iv)
								establish whether the cost of an option exceeds $50,000,000 for any 12-month period, except that
			 the dollar amount shall be adjusted annually for inflation based on the
			 GDP deflator, and the President may order that a lower dollar amount be
			 used for a particular period;
							
								(v)
								identify the key uncertainties and assumptions that drive the results of the analysis under clause
			 (iv); and(vi)provide an analysis of
			 how the ranking of the options and the threshold determination under
			 clause (iv) may change if key assumptions are changed.
							
							(E)
							The estimates pursuant to subparagraph (D) shall—
							
								(i)
								follow the methodology established pursuant to paragraph (2)(A);
							
								(ii)
								to the maximum extent practicable, comply with any guidelines issued by the Administrator of the
			 Office of Information and Regulatory Affairs pertaining to cost-benefit
			 analysis; and
							
								(iii)
								include, at a minimum—
								
									(I)
									agency administrative costs;
								
									(II)
									United States private sector compliance costs;
								
									(III)
									Federal, State, local, and tribal compliance costs;
								
									(IV)
									Federal, State, local, and tribal revenue impacts;
								
									(V)
									impacts from the regulatory options developed on United States industries in the role of suppliers
			 and consumers to each industry substantially affected, especially in terms
			 of employment, costs, volume and quality of output, and prices;
								
									(VI)
									nationwide impacts on overall economic output, productivity, and consumer and producer prices;
								
									(VII)
									international competitiveness of United States companies; and
								
									(VIII)
									distortions in incentives and markets, including an estimate of the resulting loss to the United
			 States economy.
								
							(F)
							The agency shall—(i)publish for public comment all analyses, documentation, and data under
			 subparagraphs (A) through (D) for a public comment period of not less than
			 30
			 days (subject to applicable limitations under law, including laws
			 protecting privacy, trade secrets, and intellectual property); and(ii)correct
			 deficiencies or omissions that the agency becomes aware of before choosing
			 a rule to propose.
							
						(2)
						(A)(i)
								Beginning not later than the date that is 180 days after the date of enactment of the Sound Regulation Act of 2014,  each agency shall, by rule—(I)establish and maintain a specific cost-benefit analysis methodology
			 appropriate to the functions and responsibilities of the agency; and(II)establish an appropriate period for review of new rules to assess the cost
			 effectiveness of each such new rule at achieving the objective that  the
			 new rule was intended to address, as identified
			 under paragraph (1)(B)(i).
								(ii)
								The methodology established by an agency under clause (i) shall—
								
									(I)
									include the standardized parameters, assumptions, and methodologies for agency assessments of risk
			 under paragraph (1)(C)(iii);
								
									(II)
									comply, to the maximum extent practicable, with technical standards for methodologies and
			 assumptions issued by the Administrator for the Office of Information and
			 Regulatory Affairs;
								
									(III)
									include the scope of benefits and costs consistent with the framework used and the metrics
			 identified in the establishment of the regulatory objective under
			 paragraph (1);
								
									(IV)
									not include consideration of incidental benefits but only those benefits that were considered in
			 the establishment of the regulatory objective under paragraph (1);
								
									(V)
									limit consideration of costs and benefits to costs and benefits that accrue to the population of
			 the United States;
								
									(VI)
									constrain the agency from presuming that continued augmentation or tightening of mandates and
			 additional prohibitions cause benefits and costs to change linearly but
			 instead determine at what point benefits will rise less than, and costs
			 will rise
			 more than, proportionally;
								
									(VII)
									include comparison of incremental benefits to incremental costs from any action the agency
			 considers taking and refrain from actions whose incremental benefits do
			 not exceed their incremental costs; and
								
									(VIII)
									include analysis of effects on private incentives and possible unintended consequences.
								
								(iii)
								Each agency shall adhere to the methodology established by the agency under this subparagraph in
			 all rulemakings.
							
							(B)
							If an agency does not select the least-cost regulatory option as its proposed rule, the agency
			 shall justify its selection, explaining—
							
								(i)
								how that selection furthers other goals or requirements relevant to regulating matters within the
			 jurisdiction of the agency and why these should override cost savings; and
							
								(ii)
								why each of the other regulatory options not chosen would not sufficiently further such other goals
			 or requirements.(C)Any person may petition an agency to amend an existing rule made prior to the establishment of
			 methodology under this paragraph, and, if the agency denies such a
			 petition, that denial shall be subject to review under chapter 7 of this
			 title.
						(3)
						If an agency makes a determination under paragraph (1)(D) that the monetized cost of a rule
			 exceeds the applicable monetary limit under clause (iv) of such paragraph
			 for any 12-month period—(A)the head of the agency shall—
							
								(i)
								first issue an advanced notice of proposed rulemaking;
							
								(ii)
								provide notice to the appropriate Congressional committees; and(iii)keep the committees described in clause (ii) informed of the
			 status of the rulemaking;
							(B)the agency shall—(i)notify—(I)the Administrator of the Small Business Administration (referred to in this
			 paragraph as the Administrator);(II)the Director of the
			 Office of Management and Budget (referred to in this paragraph as the Director); and(III)affected parties; and(ii)provide each
			 person described in clause (i) with information on—(I)the potential effects of the proposed rule
			 on affected parties; and(II)the type of affected parties that might be
			 affected;
							(C)
							not later than 15 days after the date of receipt of the information described in subparagraph
			 (B)(ii), the
			 Director, in consultation with the Administrator, shall—(i)identify
			 representatives of affected parties, not less than 25 percent of which
			 shall, when possible,
			  represent
			 small business concerns (as such term is defined in section 3(a) of the
			 Small Business Act (15 U.S.C. 623(a))); and(ii)provide each major
			 stakeholder with the opportunity to obtain advice and recommendations
			 about the
			 potential effects of the proposed rule;
							
							(D)
							the agency shall convene a review panel that consists wholly of—(i)full-time Federal officers, employees,
			 and contractors in the agency;(ii)the
			 Director;(iii)the Administrator; and(iv)the representatives of affected parties
			 identified under subparagraph (C)(i);
							
							(E)
							the agency shall—(i)conduct a detailed analysis of the costs and benefits of the regulatory option that the agency
			 is advancing; and(ii)in conducting the detailed analysis under clause (i)—
								
									(I)
									consider the cumulative and interactive costs of regulatory requirements of
			 Federal, State, local, tribal, and, where applicable, international
			 regulations;
								
									(II)
									identify the key uncertainties and assumptions that drive the results of the analysis; and(III)provide
			 an analysis of how the ranking of the regulatory options changes if the
			 key assumptions  identified under subclause (II) are changed;
								
							(F)
							the review panel convened under subparagraph (D) shall review—(i)all agency material prepared in connection with this subsection, including any
			 draft proposed rule; and(ii)the advice and recommendations of each
			 representative of an affected party identified under subparagraph (C)(i);
							
							(G)
							not later than 60 days after the date on which the agency convenes the review panel under
			 subparagraph (D)—(i)the review panel shall report on—(I)the comments of each representative of an affected party identified under subparagraph (C)(i); and(II)the findings of the review panel as to issues related to the provisions of
			 this subsection; and(ii)the report under clause (i) shall be made public as part of the
			 rulemaking record;
							
							(H)
							if appropriate, the agency shall modify the proposed rule or the cost-benefit analysis under
			 subparagraph (E) based on the report under subparagraph (G);
						
							(I)
							subject to applicable limitations under law, including laws protecting privacy, trade secrets, and
			 intellectual property, the agency shall—(i)publish for comment all analyses,
			 documentation, and data under this subsection for a public comment period
			 of not less than 30 days; and(ii)correct deficiencies or omissions that the
			 agency
			 becomes aware of before adopting a proposed rule; and
							
							(J)
							the agency shall ensure that affected parties, including State, local, or tribal governments, and
			 other stakeholders, may
			 participate in the rulemaking, by means such as—
							
								(i)
								the publication of advanced and general notices of proposed rulemaking in publications likely to be
			 obtained by affected parties;
							
								(ii)
								the direct notification of interested affected parties;
							
								(iii)
								the conduct of open conferences or public hearings, including soliciting and receiving comments
			 over
			 computer networks; and
							
								(iv)
								reducing the cost or complexity of procedural rules to ease participation in the rulemaking.
							
						(4)
						Every 4 years, each agency shall—(A)conduct a review of all rules of the agency that are in effect; and(B)determine
			 based on objective data whether the rules are—(i)working as intended;(ii)furthering their objectives;(iii)imposing unanticipated costs; or(iv)generating
			 a net benefit or not;(C)amend the rules if appropriate; and(D)report to Congress the findings of the review conducted under this paragraph.
						
						(5)
						Notwithstanding any other provision of law, including any provision of law that explicitly
			 prohibits the use of cost-benefit analysis in rulemaking, an agency shall
			 conduct cost-benefit analyses and report to Congress the findings with
			 specific recommendations for how to lower regulatory costs by amending the
			 statutes prohibiting the use thereof.
					
						(6)
						For purposes of this subsection—
						
							(A)
							the term regulatory options means any action an agency may take to address an objective identified under paragraph (1)(B)(i),
			 including the option not to act;
						
							(B)
							the term private incentives—(i)means financial gains or losses that motivate actions by private individuals and businesses; and(ii)does not include any law or regulation that prescribes private actions or
			 outcomes; and
							
							(C)
							the term incidental benefit means a claimed benefit outside the specific regulatory objective or objectives that a
			 rule is intended to address, as identified under
			 paragraph (1)(B)(i).
						
						(7)
						All determinations made under this subsection shall be subject to review under chapter 7.
					.
		
			4.
			Congressional review
			Section 801(a)(2) of title 5, United States Code, is amended by adding at the end the following:
			
				
					(C)
					The Comptroller General shall—(i)examine the cost-benefit analysis for compliance with the
			 requirements of section 553(f), including the agency methodology
			 established under section 553(f)(2)(A);
					
						(ii)
						examine any risk analysis under section 553(f)(1)(C)(iii) pertaining
			 to the cost-benefit analysis for compliance with the requirements under
			 section 553(f); and
					
						(iii)(I)
							examine the agencies’ quadrennial regulatory reviews conducted under section 553(f)(4) for
			 consistency with the requirements under section 553(f); and(II)report to Congress
			 on the results of the examination under subclause (I).
						.
		
